Citation Nr: 1523867	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  07-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability(ies) (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Attorney-Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from various RO rating decisions.

In a November 2009 rating decision, the RO granted service connection and assigned an initial 50 percent rating for PTSD, effective June 13, 2005.  In December 2009, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.

In a May 2010 rating decision, the RO denied service connection for polyneuropathy of the upper and lower extremities, and a TDIU.  In June 2010 the Veteran filed a NOD.  A SOC was issued in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for PTSD, the Board has characterized such matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In January 2012, the Board, inter alia, denied the claim for an initial rating in excess of 50 percent for PTSD.  The Board also remanded the claims for service connection for polyneuropathy of the upper and lower extremities and for a TDIU to the RO for further development.

Relevant to the initial PTSD rating claim, the Veteran appealed the January 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court granted the Joint Motion for Partial Remand filed by representatives for both parties, vacating the Board's decision, and remanding the higher rating claim to the Board for further proceedings consistent with the Joint Motion.  Specifically, the parties found that the claim for a higher initial rating for PTSD was potentially inextricably intertwined with the claims for service connection for polyneuropathy and TDIU claims; and that the claim should be remanded for readjudication following resolution of the matter of whether the Veteran has an alcohol-related disability that was caused or is aggravated by his PTSD.  In light of points raised in the Joint Motion for Partial Remand, and upon review of the claims file, the Board remanded the PTSD claim in July 2013.  

In December 2013, the Board again remanded the claims for further development.  In a May 2014 rating decision, the RO granted service connection for neuropathy of upper and lower extremities as secondary to service-connected diabetes mellitus.  As service connection has been established for the Veteran's upper and lower extremities, the polyneuropathy claims are no longer before the Board.

The Board notes that this appeal is now being processed utilizing the paperless electronic Veterans Benefits Management System (VBMS).  

The Board's decision on the Veteran's claim for a higher initial rating for PTSD is set forth below.  The claim for a TDIU is addressed in the remand following the order; this issue is remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the June 13, 2005, effective date of the award of service connection, the Veteran's psychiatric symptoms have included nightmares 2-3 times per week with sleep impairment, depression, an anxious mood, irritability, flashbacks loosely related to the military several times per week, hypervigilance, an exaggerated startle response, and social isolation; collectively, these symptoms are of the type, extent, frequency and/or severity (as appropriate) to indicate no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, a July 2005 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  A March 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. 

After the award of service connection and the Veteran's disagreement with the initial rating assigned, no notice letter specific to the downstream higher initial rating issue was provided; however, none was required.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Moreover, on these facts, the Veteran is not prejudiced by the absence of any such notice.  As indicated, appropriate notice was previously provided in connection with the claim for service connection.  Moreover, the December 2010 SOC set forth the applicable rating criteria (the timing and form of which suffices, in part, for Dingess/Hartman).  Thereafter, the Veteran was afforded opportunity to respond, and SSOCs issued in September 2013, May 2014, and October 2014 reflect readjudication of the claim.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided herein.  Pertinent medical evidence associated with the claims file consists of VA, and private treatment records, and VA examination reports.  Also on file and considered in connection with this appeal are various written statements.  The Board finds that no additional RO action to further develop the record in connection with the claim decided herein, prior to appellate consideration, is required.

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in June 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient. 

Here, during the June 2011 hearing, the undersigned identified the issues on appeal-to include the claim for higher rating herein decided-and solicited testimony regarding the current severity of, and treatment for, his of PTSD.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, here, any omission in this regard was harmless, inasmuch as following the hearing, additional development of the claims on appeal-to include the claim herein decided-was undertaken.   

As noted above, the Board sought further development of the claim in July 2013 and December 2013 remands.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the July 2013 remand, the Board instructed the AOJ to obtain outstanding VA treatment records, request any additional information from the Veteran regarding medical treatment, and readjudicate the claim in an SSOC. The AOJ sent a letter to the Veteran in July 2013 requesting information concerning medical treatment.  VA treatment records dated from June 2011 to present were obtained and associated with the claims file.  The Veteran's claim was readjudicated in a September 2013 SSOC. The December 2013 remand instructed the AOJ to obtain outstanding VA treatment records, request any additional information from the Veteran regarding medical treatment, and to obtain a VA examination and opinion.  The AOJ sent a letter to the Veteran in January 2014 requesting information concerning medical treatment.  The Veteran sent in evaluations from 2004 and 2006 from a private physician.  Treatment records from Danbury Vet Center and West Haven Vet Center were sought and obtained.  VA treatment records from August 2013 to the present were obtained, and the Veteran underwent a VA examination in May 2014.  The Board finds that the most recent VA examination report provides a thorough and adequate basis upon which to base a decision with regard to the Veteran's claim decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his claim.

Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand directives, to the extent possible.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 , where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Factual Background and Analysis

Historically, in a November 2009 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating, effective June 13, 2005.

Social Security Administration records reflect that the Veteran has been in receipt of disability benefits since January 2005 with a primary diagnosis of anxiety related disorders (no secondary diagnosis was established).  It was noted that his anxiety was manifested by recurrent severe panic attacks and intrusive recollections of traumatic experience.  It was also indicated that the Veteran's functional limitation included marked difficulty in maintaining concentration and social functioning.  

VA outpatient treatment records document the Veteran's psychiatric complaints and treatment.  In January 2005, it was noted that the Veteran was alert, oriented, and cooperative, with appropriate grooming.  Speech and thought content was normal, while the Veteran's mood was depressed.  Memory was noted to be intact, and judgment was described as good.  The Veteran endorsed symptoms of panic attacks, depression, decreased motivation, and decreased concentration.  A diagnosis of panic disorder and major depressive disorder, and Global Assessment of Functioning (GAF) score of 55, was assigned.

In November 2005, the Veteran reported experiencing nightmares, intrusive thoughts, emotions distance from others, impaired sleep and concentration, depressed mood, low motivation, and panic attacks.

On VA psychiatric examination in January 2006, the Veteran described current symptoms of flashbacks and other intrusive images and thought several times per week, as well as nightmares occurring several times per week.  Other symptoms noted included exaggerated startle response, weekly panic attacks, avoidance of crowds and leaving the house in general, irritability, anxiety, decreased concentration and memory, depression, low motivation, apathy, and isolation.  He reported that prior to entering treatment in 2005, his drinking had begun to escalate, and he was becoming intoxicated almost on a daily basis.  He reported sobriety since September 2005.  With respect to work history, it was noted that the Veteran previously worked as an executive coordinating benefits for corporation for 22 years, and was laid off in 2002.  He worked briefly again in 2004, but has not worked since then.  He reported that he has not been able to motivate himself to find work; and, difficulties with organization and interactive with others.  As for family relationships, the Veteran reported that he was close to his family without significant problem, though his wife was frustrated about his unemployment and inactivity.

On mental status examination, the Veteran's thought process was goal directed and linear, and thought content did not include suicidal or homicidal ideation.  Mood was depressed, and affect was anxious.  There was no evidence of auditory or visual hallucinations or delusions.  Speech was of normal rate and prosody, and judgment and insight appeared to be fair.  A diagnosis of PTSD, chronic, moderate, major depressive disorder, and alcohol abuse, in remission, was assigned.  A GAF score of 50 was also assigned.  The examiner commented that it appeared that the Veteran was extremely avoidant and spent most of his time at home, having difficulty even attending medical appointments.  The examiner further noted that the Veteran symptoms had increased after becoming unemployed, and in combination with his depressive symptoms, had interfered with his ability to find employment.

During the June 2007 DRO hearing, the Veteran reported symptoms of anxiety and panic attacks.

A VA outpatient treatment reported dated in September 2007 notes that the Veteran was experiencing increased marital discord, and that his was angry about his attending Alcoholic Anonymous (AA).  He indicated that he had 3 brief "slips" after 4 years of sobriety.  He reportedly felt that she was unsympathetic to his chronic PTSD and inability to work, particularly in the high-level executive field he used to, and refused involvement in his treatment.  He reported episodic, passive suicidal ideation, but no active intent or plan, and chronic anxiety.  A GAF score of 40 was assigned.

In October 2007, it was noted that the Veteran impulsively purchased items to treat his anxiety and depression.  

A January 2008 treatment report indicates that the Veteran continued to have strange dreams of Vietnam and night sweats.  He reported that he found his support group of Vietnam veterans with PTSD at the Vet Center to be very helpful.  He described episodes of impulsive behavior.  He indicated that he had begun to think about working again, as he needed more structure in his day.  On mental status assessment, mood was euthymic and there was full range of affect.  Speech was unremarkable in tone, rate, and volume.  Thought process was linear, logical, insightful, and future oriented.  He denied suicidal ideation.  

An August 2008 report from the Danbury Hospital reflects that the Veteran was referred for psychiatric evaluation, as he expressed that he wanted to kill himself.  The Veteran indicated that he was angry and frustrated that he was having issues with VA about getting benefits for PTSD and a Vietnam War veteran.  He denied use of drugs or alcohol, but mentioned that he was a recovering alcoholic.  A diagnosis of adjustment disorder with depressed mood was assigned.  

A VA follow-up report from August 2008 includes a notation that the Veteran had been released from the Danbury Hospital after two days.  He denied active suicidal intent, and indicated that he had gotten overwhelmed with being denied VA benefits, and also had conflicts with his wife.  He said that he was glad that the police were called, as he fully intended to kill himself at that time.  

In a September 2008 statement, a social worker at the New Haven Vet Center indicated that the Veteran first sought treatment there in the spring of 2005.  The social worker noted that the Veteran had trust issues and it took several months to develop a good clinical relationship.  He indicated that he urged the Veteran to seek treatment at the VA Medical Center and enroll in group therapy, which he did.  

An August 2009 VA outpatient treatment report notes continued symptoms of problems with impulse control, depression, and night sweats.  Mental status findings included appropriate eye contact, affect within normal limits, no suicidal intent or indicators of mania, and depressed mood.  

On VA psychiatric examination in September 2009, it was noted that the Veteran was married, lived with his wife, and had not worked since 2002.  He reported current symptoms of nightmares every night (though he indicated he has difficulty remembering details of the dreams), night sweats, intrusive thoughts, avoidance of reminders of his stressors, emotional detachment and avoidance of relationships, mild diminished interest, and a restricted range of affect.  He also reported feelings of irritability, though he was generally passive, and mild hyperstartle response.  In addition, the Veteran indicated that he experienced instances of significant depressive periods with decreased motivation and interest in activities, episodic thoughts of suicide, and daily panic attacks.  He reported that he had not used alcohol in two years and attended AA meetings almost daily.  

With respect to family relationships, it was noted that the Veteran had difficulties with his wife, in that she had a hard time understanding his problems and belittled him for not working.  He stated that he generally got along with this 3 children and 7 grandchildren, though his wife tried to keep him away from his grandchildren due to his psychiatric issues.  He reported that he spent most of his time working on restoring old cars.  He stated that he had no friends other than individuals he met at the Vet Center, and occasionally socialized with them.  He described no difficulties in activities of daily living.  When asked about his ability to work, the Veteran cited his limited stress intolerance, significant anxiety, and problems with memory as reasons for being unable to work.

On mental status examination, the Veteran was casually dressed, well-groomed, and a mildly anxious and passive affect.  His mood was described as "edgy/angry."  There was no evidence of a thought disorder, and while there was a history of suicidal thoughts, there were none currently.  His thought process was described as logical and goal-directed.  He denied experiencing auditory or visual hallucinations.  Insight and judgment were noted to be good.  A diagnosis of PTSD and GAF score of 53 were assigned.

A November 2009 VA outpatient treatment report notes that the Veteran's mood was slightly restless, but not depressed.  A GAF score of 52 was assigned.

On VA examination in March 2010, the examiner reported that the Veteran's report of psychosocial history was essentially the same as that reported on examination in 2009.  On mental status examination, it was noted that the Veteran was nearly an hour late, as he became lost in the facility.  He spoke in a low monotone and his affect was somewhat blunted.  Several inconsistent errors occurred during mental status testing, including omissions while counting backwards from twenty, correctly identifying the current president but not the previous president, and problems with delayed recall.  The Veteran reported that he had significant short term memory problems, and that he got lost in his own neighborhood recently.  There was no evidence of hallucinatory experiences, delusions, thought disorder, or other indicators of psychotic process.  There was no current evidence of clinical depression or reported or observed evidence of mania.  The Veteran denied suicidal or homicidal ideation.  A diagnosis of PTSD and GAF score of 50 was assigned.  

The examiner indicated that he would not revise the existing diagnosis of PTSD, based upon the Veteran's treatment history for PTSD, but strongly suggested a neuropsychological evaluation and follow-up based upon the Veteran's symptoms, which appeared to be indicative of cognitive deterioration.  Whether this was due to the Veteran's PTSD or some undiagnosed dementia, the examiner could not determine.

The record reflects that the Veteran was afforded neuropsychological testing in May 2010.  It was noted that the Veteran was casually dressed, neatly groomed, and fully oriented.  He was tangential throughout the interview when asked about different cognitive symptoms and frequently commented on his difficulties in getting increased compensation from the VA system.  His self-reported mood was "down" and he stated that he engaged in frequent self-pity and did not look forward to the next day.  He appeared visibly distraught throughout the interview and endorsed current thoughts of suicidal ideation, with no intent or plan.  Results of the neuropsychological testing were indicated to be invalid, as the Veteran exhibited significant difficulties with focus and attention.

The examiner indicated that the Veteran's current distress seemed to be secondary to several factors, including rejection of VA benefits, marital difficulties, unemployment, psychiatric symptoms, and recent medical conditions.  In addition, the examiner indicated that his severe distress is at least one factor that significantly interfered with his ability to provide his full effort and attention during the evaluation.  It was indicated that while the examiners were unable to complete a comprehensive assessment of current neuropsychological status, the Veteran reported several complaints or behaviors that were concerning for cognitive impairment, given his extensive list of memory difficulties and reported behavioral changes including impulsive spending and increased dependence in activities of daily living.  It was noted that re-evaluation after stabilization of psychiatric symptomatology may be useful in further investigating the Veteran's cognitive complaints.  

In June 2010 addendum, the examiner indicated that he reviewed the results of the Veteran's neuropsychological testing as discussed above, and indicated that it suggested that the Veteran was in emotional distress because of several psychosocial issues occurring in the present, which included unemployment, physical health problems, and marital difficulties.  He indicated that while the list included rejection of increased compensation for PTSD, there was little compelling information to suggest increased distress "from" PTSD.  The examiner opined that, as there was a sufficient quantity of present day stressors to account for the Veteran's increased distress, it would be a mistake to attribute the Veteran's range of interpersonal and behavioral difficulties to PTSD.  He noted that while the Veteran does seem to be suffering some decline in function, it could not be stated conclusively that the decline can as likely as not be attributed to his PTSD.  

Continued VA outpatient treatment records reflect diagnosis and treatment of PTSD.  In February 2011, a history of alcohol dependence and diagnosis of PTSD was indicated.  It was noted that the Veteran was experiencing increased anxiety given his age and medical health problems.  A GAF score of 61 was assigned.  In May 2011, it was noted that the Veteran was still in therapy and active in AA, and was getting along better with his wife.  He indicated that he had enjoyed a recent visit with his grandchildren.  Impaired cognition and low stress tolerance were indicated, as well as a GAF score of 55.

During the Veteran's June 2011 Board hearing, he testified that he suffered from suicidal ideation and attempted suicide in 2008.  With respect to family relationships, he indicated that he experienced marital discord with his wife and that she was tired of dealing with his issues, and that his daughter would not let him see his grandchildren.  He also described symptoms of disorientation, concentration and memory problems, compulsive behavior, and intrusive thoughts.  The Veteran reported significant inability to maintain and keep relationships with family and friends.  With respect to treatment, he noted that he saw a therapist, attended counseling groups, AA meetings, and took medication.

On October 2012 VA mental health evaluation, the Veteran reported that he was a retired Human Resources executive and that he did not have any problems on the job.  The Veteran reported that he had not worked since, nor had he sought any further education.  He was found to exhibit occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran's GAF score was 58.

Treatment records from the Vet Center dated from January 2010 to October 2013 show continuing counseling for the Veteran's psychiatric disability.

On May 2014 VA examination, the Veteran reported that his marriage was supportive.  He indicated that the only marital concern he had was that he would like to travel but his wife is not interested so they remain home more than he would like.  He also reported that he had friends that he felt connected with.  The Veteran reported that he currently experiences nightmares that are sometimes loosely related to military service.  He denied intrusive memories and flashbacks.  He indicated that with his medications he had the ability to fall asleep easily and remain asleep on average of 8-10 hours per night.  He reported some anxiety and short-term memory loss.  The Veteran indicated that he experienced intermittent feelings of hopelessness with fleeting and vague thoughts of suicide.  He indicated on an average day he walks his dog, works in the yard, works on small projects, and run errands.  The examiner noted that the Veteran did not currently meet the criteria for PTSD, however exhibited symptoms of adjustment disorder with mixed anxiety and depressed mood.

On September 2014 VA addendum opinion, the examiner opined that the Veteran had the functional capacity as far as the ability to secure and maintain substantially gainful employment.  He indicated that the submitted vocational rehabilitation documents regarding the Veteran's inability to work showed that the Veteran attended face-to-face case management appointments between April 2010 and April 2011 and was under the care of a counselor.  He noted that according to the vocational counselor, in April 2011, the Veteran had become more self-sufficient and independent through provided services and had no unmet needs.  The examiner opined that the Veteran's service-connected PTSD was less likely than not to result in an inability to secure and maintain employment.

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran has been assigned an initial 50 percent rating for PTSD under Diagnostic Code 9411.  However, the actual criteria for evaluating psychiatric disorders other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the type and severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Psychiatric examinations frequently include assignment of a GAF score.  The Board notes that the newer American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-V.  The DSM-V does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-V.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

At the outset, the Board notes that, in addition to PTSD, the medical evidence reflects a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication that it is possible to distinguish the symptoms from the Veteran's additional psychiatric disorder, the Board has considered all of his psychiatric symptoms in evaluating his PTSD.

Considering all such symptoms in light of light of the applicable rating criteria and principles, the Board finds that a rating greater than 50 percent for PTSD is not warranted at any point since the June 13, 2005, effective date of the award of service connection.

The above-cited evidence rd  , the Veteran's psychiatric symptoms have included nightmares 2-3 times per week with sleep impairment, depression, an anxious mood, irritability, flashbacks loosely related to the military several times per week, hypervigilance, an exaggerated startle response, and social isolation.  Collectively, these symptoms are of the type, extent, frequency and/or severity (as appropriate) to indicate no more than occupational and social impairment with reduced reliability and productivity-the level of impairment contemplated in the assigned, 50 percent rating.  

However, at no point since rhe effective date of the award of service connection has the extent of the Veteran's psychiatric impairment attributable, or indistinguishable from, PTSD been shown to result in occupational and social impairment with major deficiencies in most areas and an inability to establish and maintain effective relationships, or total occupational and social impairment.

As reflected above, for the period under consideration, there is no evidence of such symptoms/manifestations as impairment in reality testing, communication, or speech, nor had major impairment been shown in areas such as judgment, thinking, or mood-which are examples of the type of symptoms supporting the assignment of a 70 percent rating.  In fact, for the period under consideration, the evidence fails to show nearly all of the enumerated symptoms/manifestation indicative of the type, extent,  frequency and/or severity to warrant the assignment of a 70 percent rating.  In this regard, there has been no evidence of: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  In this regard, the medical evidence does not demonstrate that the Veteran has had occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  Rather, the VA outpatient treatment records and examinations reflect that the Veteran was well dressed and groomed, cooperative, and had organized thoughts.  

The Veteran reported irritability; however, periods of violence are not shown.  Thus, while the Veteran has displayed some symptoms of impaired impulse control in that the evidence reflects that he had compulsive spending habits, impaired impulse control to an extent contemplated for a 70 percent rating has not been shown.  While the record indicates that the Veteran's mood has been depressed, the Veteran has functioned independently.  To the extent that the Veteran has experienced social isolation and difficulty in establishing and maintaining social relationships-in particular with his current wife-such symptomatology is contemplated in the currently assigned 50 percent rating.

The Board acknowledges that the record reflects that the Veteran was briefly hospitalized on one occasional for suicidal ideation and has at times expressed experiencing passive suicidal thoughts.  Although the Veteran has reported occasionally feeling suicidal, he has consistently denied suicidal ideation on examination, and when suicidal ideation has been endorsed, it is largely passive without intent or plan.  On hospitalization, the Veteran indicated that this was largely was due to his denial of VA benefits, and he was released after two days with no further indication of intent or plan.  Thus, the Board finds that one instance of hospitalization for suicidal ideation and occasional passive suicidal thoughts, without more, does not rise to the level contemplated in the next-higher 70 percent rating.  

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include nightmares, flashbacks, hypervigilance, and an exaggerated startle response.  See Mauerhan, supra.  However, the Board finds that such symptoms do not meet, or  nearly approximate the level of impairment contemplated foe a rating in excess of 50 percent under the General Rating Formula,  as they habe not been shown to be of the type, extent, frequency and/or severity to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

The Board also points out that none of the enumerated symptoms/manifestations listed in the rating criteria as consistent with the assignment of a 100 percent schedular rating for PTSD have been shown since the June 2005 effective date of the award of service connection.  In this regard, there is no documentation of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, for the period in question, the clinical evidence has not demonstrated symptoms/manifestations of PTSD indicative of total occupational and social impairment.

Also, while the record reflects that the Veteran suffers from significant cognitive, social, and behavioral impairment, the June 2010 VA examiner concluded that it would be a mistake to attribute the Veteran's full range of interpersonal and behavioral difficulties to PTSD.  

The Board further notes that none of the GAF scores assigned since the effective date of the award of service connection, alone, provides a basis for assigning a rating in excess of 50 percent for PTSD.  As indicated, the Veteran was assigned scores of 55 in January 2005, 50 on VA examination in January 2006, 53 on VA examination in September 2009, 52 in November 2009, 50 on examination in March 2010, 61 in February 2011, 55 in May 2011, and 58 in October 2012.  A low GAF score of 40 was assigned in September 2007.

According to DSM-IV, scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The Board notes that the majority of GAF scores assigned ranged from 50 to 55, which is reflective of moderate symptomatology and appears to suggest a level of impairment consistent with no more than that contemplated in the 50 percent rating.  

The Board acknowledges that the lowest GAF score of 40 might, conceivably, suggest more significant impairment than what is contemplated in the assigned 50 percent rating assigned.  Under the DSM-IV, a GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  However, the Board notes the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  There is no evidence of symptoms of illogical or irrelevant speech, impaired judgment or that the Veteran neglects his family, or comparable symptoms.  The Board reiterates that the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board further notes that the GAF score of 40 was only assigned on one occasion, whereas GAF scores of 50-60-scores more consistent with the symptoms shown and assigned 50 percent rating were assigned on multiple occasions throughout the period under consideration.  This fact further weighs against a finding that the assigned GAF of 40 is most representative of the Veteran's level of psychiatric impairment attributable to, or indistinguishable from, the Veteran's PTSD during the period in question.  .

Under the circumstances of this case, the Board finds that, since the June 2005 effective date of the award of service connection, the Veteran's PTSD has more nearly approximated the criteria for the 50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

In assessing the severity of the disability under consideration, the Board has considered Veteran's assertions as to the type and frequency and/or severity of his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a rating in excess of 50 percent for PTSD.

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point since the effective date of the award of service connection has the Veteran's service-connected PTSD reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected PTSD at all pertinent points.  The rating schedule fully contemplates the described symptomatology.  Although, as noted, all psychiatric symptoms manifested are not listed among those identified as indicative of particular ratings, the Board has considered the full extent of his psychiatric impairment in evaluating the disability.  The rating schedule provides for higher ratings based on more significant impairment which, as explained above, is not shown here.  Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the appeal only involves evaluation of PTSD, a single disability.  As the Board has fully considered all of the Veteran's psychiatric symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson, supra, and that the claim for a rating a rating in excess of 50 percent for the disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

ORDER

An initial rating in excess of 50 percent for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted.

The Veteran claims that he cannot work as a result of his service-connected disabilities.  Service connection is currently in effect for: PTSD (rated as 50 percent disabling); diabetes mellitus (rated as 10 percent disabling); right and left lower extremity neuropathy associated with diabetes mellitus (each rated as 10 percent disabling) and right and left upper extremity neuropathy associated with diabetes mellitus (each rated as 10 percent disabling).  The Veteran's combined rating has been 70 percent since December 30, 2009.  Thus, the Veteran meets the percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a)(3) (2014). 

The Veteran filed a TDIU claim in January 2010.  On his application for TDIU (VA Form 21-8940), the Veteran reported that he worked as a Director from September 1996 to December 2001, and as an Executive Director from February 2003 to June 2003.  He indicated that his highest level of education was a Master's degree.

In a September 2014 VA opinion, R.D., PhD opined, after a review of the Veteran's entire file, that the Veteran still had the functional capacity as far as his ability to secure and maintain substantially gainful employment.  He reasoned that the submitted vocational rehabilitation documents regarding the Veteran's inability to work showed that the Veteran attended face-to-face case management appointments between April 2010 and April 2011 and was under the care of a counselor.  He noted that according to the vocational counselor, in April 2011, the Veteran had become more self-sufficient and independent through provided services and had no unmet needs.  The examiner opined that the Veteran's service-connected PTSD was less likely than not to result in an inability to secure and maintain employment.

In an October 2014 VA opinion, J.B.C., M.D., opined that, based on a review of the Veteran's records, his service-connected physical disabilities do not preclude his ability to obtain and maintain gainful employment.  

When adjudicating a TDIU claim, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Although the record includes the opinions for individual and some combined service-connected disabilities, the record does not include medical comment addressing the combined functional effects of all the Veteran's service-connected disabilities on his activities of daily living, to include employment.  Such information is  needed to resolve the claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board is mindful that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather, a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 (2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), and given the noted deficiency in the record in this regard, further medical development of this claim is warranted.   

Given the Veteran's significant psychiatric disability, and multiple physical disabilities, the Board finds that the AOJ should arrange for the Veteran to undergo VA examination by a psychiatrist (M.D.) to obtain the findings needed to resolve this claim.  The Veteran is hereby advised that failure to report to the scheduled examination without good cause, may well result in denial of the claim for TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination--preferably, the notice(s) of examinations-sent  to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records

The Board notes that there are some Vocational Rehabilitation records associated with the Veteran's electronic  file.  On remand, the AOJ should undertake appropriate action to associate with the claims file the Veteran's Vocational Rehabilitation file or all such records. 

As regards VA treatment, medical records from West Haven VA Medical Center (VAMC) have been associated with the Veteran's claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the West Haven, VAMC all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent employment evidence and/or private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Associate with the claims file the Veteran's Vocational Rehabilitation file or all such outstanding records..

2.  Obtain from the West Haven VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent outstanding employment and/or private(non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records/responses received are associated with the claims file, arrange for the Veteran to undergo VA examination by a psychiatrist (M.D.).

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated psychiatrist,  and the examination report must include discussion of the Veteran's documented history and assertions.

Based on examination of the Veteran, and full consideration of all pertinent medical and other objective evidence (to include the various VA examination reports of record), the psychiatrist should fully describe the functional effects of the Veteran's service-connected psychiatric disability on his activities of daily living, to include employment.

Then, considering the functional effects of the Veteran's psychiatric disability in combination with the documented functional effects of his service connected physical disabilities-namely, diabetes mellitus, and diabetic bilateral upper and lower extremity neuropathy-the psychiatrist should comment on the combined effects of all service-connected disabilities on the Veteran's ability to perform the mental and physical acts required for gainful employment.

In addressing the above, the examiner should consider and discuss the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s). 

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent  to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claim for a TDIU.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for a TDIU, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim remaining on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority. 

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


